Name: Commission Regulation (EC) No 1347/1999 of 24 June 1999 concerning tenders notified in response to the invitation to tender for the export of oats issued in Regulation (EC) No 2007/98
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 25. 6. 1999L 159/48 COMMISSION REGULATION (EC) No 1347/1999 of 24 June 1999 concerning tenders notified in response to the invitation to tender for the export of oats issued in Regulation (EC) No 2007/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1501/ 95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 2513/98 (4), Having regard to Commission Regulation (EC) No 2007/ 98 of 21 September 1998 on a special intervention measure for cereals in Finland and Sweden (5), as last amended by Regulation (EC) No 567/1999 (6), and in particular Article 8 thereof, Whereas an invitation to tender for the refund for the export of oats produced in Finland and Sweden for export from Finland or Sweden to all third countries was opened pursuant to Regulation (EC) No 2007/98; Whereas Article 8 of Regulation (EC) No 2007/98 provides that the Commission may, on the basis of the tenders notified, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92, decide to make no award; Whereas on the basis of the criteria laid down in Article 1 of Regulation (EC) No 1501/95 a maximum refund should not be fixed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 No action shall be taken on the tenders notified from 18 to 24 June 1999 in response to the invitation to tender for the refund for the export of oats issued in Regulation (EC) No 2007/98. Article 2 This Regulation shall enter into force on 25 June 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 126, 24.5.1996, p. 37. (3) OJ L 147, 30.6.1995, p. 7. (4) OJ L 313, 21.11.1998, p. 16. (5) OJ L 258, 22.9.1998, p. 13. (6) OJ L 70, 17.3.1999, p. 10.